Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20130056595 by Tomlinson. 

Regarding Claim 1, Tomlinson discloses forming a PV module comprising a plurality of panels over the earth’s surface, which necessarily has a “contour” ([0003]-[0004] for example teaching “supplying PV modules having faces; and installing an array of the modules in an earth mount configuration on an earth surface having a contour”). The array of panels are connected via a connection element (Fig. 7 teaching “wherein the array comprises a multi-connector and the multi-connector joins at least some modules at adjoining corners”). 

Regarding Claim 2, Tomlinson discloses the connection element maintains the panels in a planar alignment (Fig. 7 teaching “wherein the multi-connector maintains a module-to-module edge alignment”). 

Regarding Claim 3, Tomlinson discloses an attachment rail which engages the panels with the attachment element (106 Fig. 7 teaching “wherein the multi-connector interacts with a module through a frame”). 

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20210111665 by Van de Sande. 

Regarding Claim 1, Van de Sande discloses forming a PV module comprising a plurality of panels on a flat base, which may be the ground, necessarily having a “contour” (Fig. 1, [0029] for example teaching “supplying PV modules having faces; and installing an array of the modules in an earth mount configuration on an earth surface having a contour”). The array of panels are connected via a connection element (14 Fig. 1 teaching “wherein the array comprises a multi-connector and the multi-connector joins at least some modules at adjoining corners”). 

Regarding Claim 2, Van de Sande discloses the connection element maintains the panels in a planar alignment as it may be installed on a flat base (Fig. 1 teaching “wherein the multi-connector maintains a module-to-module edge alignment”). 

Regarding Claim 3, Van de Sande discloses the connection element engages with a frame of each panel in the module (12 Fig. 1 [0036] teaching “wherein the multi-connector interacts with a module through a frame”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson.

Regarding Claims 4 and 5, although Tomlinson does not expressly disclose the desired row/column numbers, increasing or decreasing the number of panels in a PV assembly is a known result effective variable based on the desired electrical energy output of the system such that no more than routine experimentation would be required by a skilled artisan to select a range as claimed in order to produce a desired amount of electricity for external use thereof, thereby rendering obvious the claimed “wherein the array comprises a row of greater than 25 or 50 modules” and “wherein the array comprises a column of greater than 6, 17, 14, 29, or 50 modules”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 6, Tomlinson discloses the rails include holes (where 138 is inserted Fig. 7 teaching “wherein the frame comprises holes”). 

Regarding Claim 7, Tomlinson discloses a first panel necessarily which would be a leading edge of the assembly (Fig. 7 teaching “wherein the array comprises a leading edge”). 

Regarding Claim 8, Tomlinson discloses the panels are planar, thereby being zero degree edge alignment (Fig. 7 teaching “wherein the multi-connector maintains module-to-module edge alignment for face-to-face angles of 0 to 30 degrees”). 

Regarding Claim 9, Tomlinson discloses interlocking formations (144a for example Fig. 7) which qualify as a “flange” such that Tomlinson teaches “wherein the multi-connector connects to flanges on the frame”. 

Regarding Claim 10, Tomlinson discloses the interlocking formations are located on opposing sides of the connection element, thereby being on two sides of the PV module as a whole (Fig. 7 teaching “wherein flanges are on the frames of two sides of the module”). 

Regarding Claim 11, Tomlinson discloses the connection element includes four projecting arms which a degree of flexibility to allow the alignment rails of each panel to be inserted therein (104, 134 and associated base “arms” Fig. 7 [0048] teaching “wherein the multi-connector comprises four flexible arms”). 

Claim(s)  4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Sande. 

Regarding Claims 4 and 5, although Van de Sande does not expressly disclose the desired row/column numbers, increasing or decreasing the number of panels in a PV assembly is a known result effective variable based on the desired electrical energy output of the system such that no more than routine experimentation would be required by a skilled artisan to select a range as claimed in order to produce a desired amount of electricity for external use thereof, thereby rendering obvious the claimed “wherein the array comprises a row of greater than 25 or 50 modules” and “wherein the array comprises a column of greater than 6, 17, 14, 29, or 50 modules”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 6, Van de Sande discloses the frame include holes (Fig. 1 teaching “wherein the frame comprises holes”). 

Regarding Claim 7, Van de Sande discloses a first panel necessarily which would be a leading edge of the assembly (Fig. 1 teaching “wherein the array comprises a leading edge”). 

Regarding Claim 8, Van de Sane discloses the panels are planar, thereby being zero degree edge alignment (Fig. 1, abstract teaching of a “flat base” teaching “wherein the multi-connector maintains module-to-module edge alignment for face-to-face angles of 0 to 30 degrees”). 

Regarding Claim 9, Tomlinson discloses interlocking formations (144a for example Fig. 7) which qualify as a “flange” such that Tomlinson teaches “wherein the multi-connector connects to flanges on the frame”. 

Claim(s)  10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Sande further in view of US 20210001973 by Witt. 

Regarding Claim 10, Van de Sande discloses the limitations of Claim 9 but fails to expressly disclose the flange configuration. 

However, Van de Sande discloses the inclusion of tensioning cables so as to provide a secure attachment subject to tensile load ([0017]). Witt discloses the use of tensioning cables in a criss-cross or X shape to securely attach to mechanical element together via flanges (i.e. coupling plates) at proximate edges of each of the members to form the X shape (19, 29 Fig. 4, 9 [0045] teaching “wherein flanges are on the frames of two sides of the module”). 

Witt is the same field of endeavor as the instant disclosure being related to the physical connection of mechanical features and additionally aims to solve the same problem as the instant disclosure, i.e. the flexible attachment of mechanical features, and as such, Witt is considered analogous art. 

A skilled artisan would appreciate the tension wires set forth in Van de Sande for providing the secure attachment subject to tensile load may be implemented as Witt’s configuration, having an x-shape structure physically attached via coupling plates, so as to result in a secure, flexible attachment thereto, rendering the instant claim obvious. 

Regarding Claim 11, modified Van de Sande discloses the connection element includes criss-crossed tension cables (Witt 39 Fig. 4, 9 teaching “wherein the multi-connector comprises four flexible arms”). 

Regarding Claim 12, modified Van de Sande discloses tensioning cables (Van de Sande [0017] and Witt [0045]) connected via a mid-point (Witt Fig. 9 teaching “wherein the four flexible arms are composed of two pairs of wire rope connected at a midpoint of each pair”). 

Regarding Claim 13, modified Van de Sande discloses the connecting element connects the panels to the ground (Van de Sande abstract teaching “wherein the multi-connector further comprises a wire connection that extends to an equipment ground connection or the array”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721